Mr. Chief Justice Lawrence delivered the opinion of the Court: The bill in this case, alleges that the complainant, Smith, made a contract with Young & Van Kleek, resident in Yew York, by which he was to undertake the collection of a debt secured on a tract of land in LaSalle County, incurring all necessary expenses and costs himself, assuming all risks, and for his services to have one-fifth of the proceeds, whether land or money. The bill further shows the prosecution of a suit in chancery to a final decree, a sale of the land, a certificate of purchase issued to Young, and a refusal by Young & Van Kleek to recognize the rights of complainant. The bill prays a decree for one-fifth of the proceeds if the land is redeemed, or a conveyance of an undivided fifth of the land if it is not redeemed. On the allegations of the bill we think the complainant entitled to relief. Without considering whether he could maintain an action at law, and recover a judgment before the land is converted into money, it is sufficient to say that under his contract he has an equitable lien upon one-fifth of the land, which is in danger of being lost by the unjust course of the defendants. The case, as presented by the bill, is wholly unlike Morgan v. Roberts, 38 Ill. 45, cited by counsel for appellees. In that case one of the attorneys entirely abandoned the case he had undertaken, and his client was obliged to employ new counsel. Here the complainant did not abandon the cause, but merely employed an attorney resident in the county to assist him. Decree reversed.